— In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Suffolk County (Willen, J.), dated March 24, 1987, which granted the motion of the. plaintiff wife to vacate an untimely jury demand.
Ordered that the order is affirmed, with costs.
The decision of whether or not to relieve the defendant husband of his waiver of the right to a jury trial rested within the sound discretion of the Supreme Court, Suffolk County, and we are not prepared, under the circumstances here, to say that the court improvidently exercised its discretion (see, CPLR 4102 [e]; Gonzalez v Concourse Plaza Syndicates, 41 NY2d 414). Mangano, J. P., Bracken, Brown and Niehoff, JJ., concur.